Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the AF consideration program request filed on March 17, 2022. Applicant's amendment  filed on March 17, 2022 has been entered. 
	Claims 10, 15, 16-27, 32 and 33 are currently pending. Claims 28-31 have been canceled and claim 33 has been amended by Applicants’ amendment filed on March 17, 2022. No claims were newly added. 
	Applicants’ election without traverse in response to the restriction requirement filed on 5/3/2021 of Group I , claims 10-15 (claims 11-14  now canceled), directed  to an anti-ROBO 1 CAR-T cell expressing an anti-ROBO1-ScFv-CD8-4-1 BB-CD3s fusion protein was previously akwnoleged.

Claims 16-27 were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III was previously made FINAL. 

	Therefore, claims 10, 15, 32 and 33 are currently under examination. Claims 10, 15, 32 and 33 are allowable. 
Applicant’s representative was contacted on March 23, 2022  to cancel claims withdrawn 16-27 to set forth the claims filed on March 17, 2022 in condition for allowance.
Authorization for the examiner’s amendment was given by Mr. Henry J. Shikani on March 23, 2022 .    
Examiner’s amendment

Withdrawn claims Claim 16-27 have been canceled.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest the isolated anti-Roundabout-like protein 1 (ROBO1) CAR-T cell comprising a nucleic acid sequence encoding expressing an anti-ROBO1-ScFv-CDS-4-1BB-CD3[Symbol font/0x7A] fusion protein of SEQ ID NO:6.
Withdrawn rejections
Claim Rejections - 35 USC § 112 (a) 
In view of applicants’ amendment of claim 33 and cancelation of claims 28-31, the rejection of claims 29-31 under  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
Conclusion
Claims 10, 15, 32 and 33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633